         Case: 1:20-cv-07756 Document #: 1 Filed: 12/28/20 Page 1 of 5 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 JEFFREY J. LAPORTE,

 Plaintiff,                                              Case No. 1:20-cv-07756

 v.

 MIDSTATE COLLECTION SOLUTIONS, INC.,

 Defendant.


                                            COMPLAINT

        NOW COMES Jeffrey J. LaPorte (“Plaintiff”), by and through his undersigned attorneys,

complaining of Midstate Collection Solutions, Inc., (“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Northern District of Illinois, and Defendant conducts business in the Northern District of Illinois

and maintains significant business contacts in the Northern District of Illinois.

                                               PARTIES

      4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3).




                                                   1
       Case: 1:20-cv-07756 Document #: 1 Filed: 12/28/20 Page 2 of 5 PageID #:2




    5. Defendant is a third-party debt collector with its principal office located at 2009 Round

Barn Road, Suite B, Champaign, Illinois 61821. Defendant is in the business of collecting or

attempting to collect defaulted consumer debts owed to others throughout the country, including

in the state of Illinois.

                            FACTS SUPPORTING CAUSES OF ACTION

    6. Prior to the conduct giving rise to this cause of action, Plaintiff incurred a medical debt

totaling $854.47 (“subject debt”).

    7. Due to financial hardship, Plaintiff defaulted on the subject debt.

    8. Defendant acquired the rights to collect upon the subject debt after it was in default.

    9. In or around December 2020, Plaintiff noticed Defendant was reporting the subject debt on

his credit reports.

    10. Plaintiff was perplexed because he never received any written correspondence or collection

phone calls from Defendant.

    11. On December 23, 2020, Plaintiff called Defendant and asked for more information about

the subject debt.

    12. The phone call on December 23, 202,0 was the first communication between Plaintiff and

Defendant.

    13. During the phone call, Defendant’s representative failed to inform Plaintiff that she was a

debt collector attempting to collect a debt and that any information obtained would be used for that

purpose.

    14. Furthermore, when Plaintiff asked for Defendant to send him written correspondence

validating the subject debt, Defendant’s representative insisted that Plaintiff had already received

correspondence and collection calls from Defendant.



                                                 2
      Case: 1:20-cv-07756 Document #: 1 Filed: 12/28/20 Page 3 of 5 PageID #:3




   15. At no time, did Plaintiff receive any written correspondence from Defendant describing his

validation rights pursuant to the FDCPA.

   16. Defendant’s representative further stated that the only way Plaintiff could request

additional written correspondence from Defendant was in writing.

                                              DAMAGES

   17. Defendant’s misleading debt collection practices have disrupted Plaintiff’s daily life and

general well-being.

   18. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, wasting Plaintiff’s time, emotional distress, mental anguish, and anxiety.

   19. Concerned about the violations of his rights, Plaintiff was forced to seek the assistance of

counsel to file this action to compel Defendant to cease its unlawful conduct.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff restates and realleges paragraphs 1 through 19 as though fully set forth herein.

   21. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   22. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   23. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail, the telephones, and

credit reporting to collect defaulted accounts allegedly owed to a third party.

   24. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was allegedly in default. 15 U.S.C. §1692a(6).




                                                 3
       Case: 1:20-cv-07756 Document #: 1 Filed: 12/28/20 Page 4 of 5 PageID #:4




   25. Defendant used credit reporting to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

   26. Defendant violated 15 U.S.C. §1692e, e(10), e(11), and g through its unlawful debt

collection practices.

       a. Violations of FDCPA § 1692e

   27. Defendant violated §1692e and e(10) by using false, deceptive, and misleading

representation in connection to collection of the subject debt. It was misleading and deceptive for

Defendant to not disclose to Plaintiff that it was a debt collector attempting to collect a debt, and

that any information obtained would be used for that purpose.

   28. Defendant violated §1692e(11) during its phone call with Plaintiff by failing to provide

Plaintiff with the complete mini-Miranda warning stating that Defendant was a debt collector

attempting to collect a debt, and that any information obtained would be used for that purpose.

This was the first communication Defendant had with Plaintiff, and as such Defendant should have

provided the mini-Miranda disclosure in its entirety.

       b. Violations of FDCPA §1692g

   29. Defendant violated §1692g by failing to send Plaintiff a written validation notice within

five days of the initial communication. During a phone conversation with Defendant, Plaintiff

verified his address in order for Defendant to send documents relating to the subject debt.

   30. Moreover, Defendant deprived Plaintiff of his right to dispute the validity of the subject

debt, as prescribed by the FDCPA.

   31. As an experienced debt collector, Defendant knew or should have known the ramifications

of using deceptive and misleading means to attempt to collect a debt.

   32. As described above, Plaintiff was harmed by Defendant’s conduct.



                                                 4
      Case: 1:20-cv-07756 Document #: 1 Filed: 12/28/20 Page 5 of 5 PageID #:5




WHEREFORE, Plaintiff JEFFREY J. LAPORTE respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
          for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

Plaintiff demands trial by jury.


Dated: December 28, 2020                           Respectfully Submitted,


                                                  /s/ Alexander J. Taylor
                                                  /s/ Marwan R. Daher
                                                  /s/ Omar T. Sulaiman
                                                  Alexander J. Taylor, Esq.
                                                  Marwan R. Daher, Esq.
                                                  Omar T. Sulaiman, Esq.
                                                  Counsel for Plaintiff
                                                  Sulaiman Law Group, Ltd
                                                  2500 S. Highland Ave, Suite 200
                                                  Lombard, IL 60148
                                                  Telephone: (630) 575-8181
                                                  ataylor@sulaimanlaw.com
                                                  mdaher@sulaimanlaw.com
                                                  osulaiman@sulaimanlaw.com




                                              5
